Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 16, 2022

                                     No. 04-22-00371-CV

                               Jeanine BELL and Sheila Petsch,
                                         Appellants

                                               v.

                                       Darrell PETSCH,
                                           Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 16468
                      Honorable Albert D. Pattillo, III, Judge Presiding


                                        ORDER
         On July 22, 2022, appellant filed a motion to abate this appeal “to allow the parties to
sever a counterclaim and obtain a final judgment from the trial court.” We ORDER appellee to
file a response to the motion within ten days from the date of this order.




                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2022.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court